Case 6:20-cv-06069-SOH-MEF Document 28              Filed 10/30/20 Page 1 of 1 PageID #: 104




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION

 MICHAEL JACKSON                                                                    PLAINTIFF

 v.                                  Civil No. 6:20-cv-06069

 WELLPATH LLC; DREAM REDIC-YOUNG;
 CATHERINE SMITH; PAULA LAIR; and
 SHEILA AKERMAN, et al.                                                         DEFENDANTS

                                            ORDER

        Before the Court is the Report and Recommendation filed September 18, 2020, by the

 Honorable Mark E. Ford, United States Magistrate Judge for the Western District of Arkansas.

 (ECF No. 26). Judge Ford recommends that the Court grant Separate Defendant Wellpath’s Motion

 to Dismiss. (ECF No. 14).

        Plaintiff has not filed objections to the Report and Recommendation and the time to do so

 has passed. See 28 U.S.C. § 636(b)(1). Being well and sufficiently advised and finding no clear

 error on the face of the record, the Court adopts the Report and Recommendation (ECF No. 26) in

 toto. Separate Defendant Wellpath LLC’s Motion to Dismiss is hereby GRANTED and Plaintiff’s

 claims against Wellpath, LLC are DISMISSED WITHOUT PREJUDICE.

        IT IS SO ORDERED, this 30th day of October, 2020.

                                                           /s/ Susan O. Hickey
                                                           Susan O. Hickey
                                                           Chief United States District Judge
